                                                                         FIL2E/2D
                                                                                021
                                                                               1/1
                     IN THE UNITED STATES DISTRICT COURT                       N
                                                          THOMA.SDG . BRUTO   COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS         IS T R IC T
                                                       CLERK, U.S
                               EASTERN DIVISION

 Beauty Plus Trading Co., Inc.                  )
                                                )     Case No. 1:20-cv-7008
 v.                                             )
                                                )     Judge: Hon. John Robert Blakey
                                                )
 THE PARTNERSHIPS and                           )     Magistrate: Hon. Beth Jantz
 UNINCORPORATED ASSOCIATIONS                    )
 IDENTIFIED ON SCHEDULE “A”                     )




                                 DEFENDANT’S REPORT




I, the Defendant in SCHEDULE A-Doe #-297, providing written report TO: Beauty Plus

Trading Co., Inc. (PLAINTIFF) and David Gulbransen (PLAINTIFF’S ATTORNEY):

(a) Name: Zhao Hanqing

      Physical address:No.1225,Xuji Ave.,Xuchang,Henan,461000,China.

(b) Marketplace: eBay

      Marketplace account: royalhairextensions

(c) Financial account: PayPal

(d) According to the SEALED EX PARTE TEMPORARY RESTRAINING ORDER

      WITH ASSET FREEZE AND OTHER EQUITABLE RELIEF, I, my affiliates, officers,

      agents, servants, employees, attorneys, confederates, and all persons, acting for, with,

      by, through, under or in active concert with us, had taken the steps to comply with
                                               1
paragraphs 1(a)–(g) and 2(a)–(b). I had put the store on Vacation as Time Away on

December 31, 2020, 12:00 AM until further ordered by this Court.




Dated this 12th Day of January, 2021           Respectfully submitted,



                                                 By:   s/Zhao Hanqing/
                                                         Zhao Hanqing
                                                         Defendant

                                                 Address: No.1225,Xuji Ave.,
                                                 Xuchang,Henan,461000,China.
                                                 Telephone:0086-374-3369802
                                                 zhaohanqing811@hotmail.com




                                       2
                           CERTIFICATE OF SERVICE




A copy of this document was served upon Plaintiff or upon Plaintiff's attorney at the

following address: David Gulbransen < david@gulbransenlaw.com > by e-mail, this 12th

Day of January, 2021.




                                                   By:   s/Zhao Hanqing/
                                                           Zhao Hanqing
                                                           Defendant

                                                   Address: No.1225,Xuji Ave.,
                                                   Xuchang,Henan,461000,China.
                                                   Telephone:0086-374-3369802
                                                   zhaohanqing811@hotmail.com




                                          3
